Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-1959

                             DENNIS J. COHEN,

                          Plaintiff, Appellant,

                                       v.

                            JO ANNE BARNHART,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                                    Before

                    Stahl, Senior Circuit Judge,
                 Lipez and Howard, Circuit Judges.


     Michael James Kelley on brief for appellant.
     Michael J. Sullivan, United States Attorney, Robert J. Triba,
Regional Chief Counsel, Joseph E. Dunn, Assistant Regional Counsel,
and Rayford A. Farquhar, Assistant U.S. Attorney, on brief for
appellee.



                               April 2, 2003
           Per Curiam.         Claimant-appellant Dennis Cohen appeals

from a judgment of the district court affirming an order of the

Commissioner of Social Security that Cohen was not entitled to

disability benefits.            The disputed issue in this case is

whether, as of June 30, 1994, the date he was last insured

("DLI"), appellant suffered from a disabling mental impairment

or combination of mental impairments.

           Having carefully reviewed the record and the parties'

briefs, we reject each of appellant's assignments of error and

agree   with   the     district    court     that      there    is   substantial

evidence in the record supporting the Commissioner's finding

that appellant suffered from a progressively worsening mental

impairment     that,    as    of   the     date   of   his     application     for

disability     benefits, had not yet reached a level of severity

that would in itself preclude him from performing his past

relevant work as a cook, and that, accordingly, appellant's

mental impairment        was    not   in    itself     severe    enough   to    be

disabling as of the much earlier DLI.                   See Social Security

Ruling 83-20, Titles II and XVI: Onset of Disability (S.S.A.

1983) (requiring the ALJ to call             a medical advisor when there

is ambiguity as to how long an impairment "ha[s] existed at a

disabling level of severity").

           Affirmed.         See Loc. R. 27(c).




                                      -2-